Citation Nr: 0521104	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  01-05 381A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus at L5-S1, post-operative (back disability), 
currently evaluated as 40 percent disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel






FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1973 to July 1982.

2.  On May 24, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The RO in July 2000 denied an 
increased rating for a back disability.  The veteran was 
notified of this action by the RO later that month.  The RO 
received a notice of disagreement (NOD) in February 2001.  
The RO issued a statement of the case (SOC) in May 2001.  The 
RO received a VA Form 9, substantive appeal, on June 21, 
2001.  On May 24, 2005, the Board received a statement from 
the veteran requesting withdrawal of his appeal regarding the 
back disability.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2004).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2004).  
The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


